                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DANNY E. PIERCE,

                     Plaintiff,                                 8:18CV484

       vs.
                                                                    ORDER
UNION PACIFIC RAILROAD COMPANY,

                     Defendant.


      Pursuant to the stipulation of dismissal without prejudice, Filing No. 17, this case

is dismissed without prejudice, each party to bear its own costs.



      Dated this 23rd day of July, 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge
